Execution Version


SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT (this “Agreement”) is entered into as of this
January, 3, 2011, by and between Greyhound Commissary, Inc. (the “Company”), a
Nevada corporation, China Flying Development Limited (“China Flying”), a Hong
Kong company and Golden Genesis Limited (“Golden Genesis”), a British Virgin
Islands company and the sole shareholder of China Flying.
 
WHEREAS, the Company is a publicly reporting company organized under the laws of
Nevada with no significant operations;
 
WHEREAS, Golden Genesis owns 100% of the issued and outstanding capital stock of
China Flying;
 
WHEREAS, China Flying owns 100% of the issued and outstanding capital stock of
Guangzhou Kanghui Agricultural Technology Co., Ltd. (“Kanghui Agricultural”), a
wholly foreign owned enterprise incorporated under the laws of the People’s
Republic of China (“PRC”);
 
WHEREAS, on January 3, 2011, Kanghui Agricultural entered into a series of
contractual agreements with Guanghzou Tanke Industry Co., Ltd. (collectively
with its consolidated subsidiaries “Guangzhou Tanke”), a domestic enterprise
incorporated under the laws of PRC, and its four shareholders pursuant to which
Kanghui Agricultural effectively assumed management of the business activities
of, Guangzhou Tanke and obtained the exclusive right to appoint all of the
executives and senior management and members of the board of directors of
Guangzhou Tanke.  For the purpose of this Agreement, the “Group” refers to China
Flying, Kanghui Agricultural, Guangzhou Tanke and its three subsidiaries;
 
WHEREAS, the Company desires to acquire 100% of the issued and outstanding
equity securities of China Flying (the “China Flying Shares”) from Golden
Genesis in exchange (the “Exchange”) for the issuance by the Company to Golden
Genesis of an aggregate of 10,758,000 newly issued shares of the Company common
stock, par value $0.001 per share (together with any securities into which such
shares may be reclassified, the “Common Stock”) and Golden Genesis desires to
exchange such China Flying Shares for such shares of Common Stock on the terms
described herein;
 
WHEREAS, on the Closing Date, and as a result of the transactions contemplated
hereby, China Flying will become a wholly-owned subsidiary of the Company
following the Closing Date and Guangzhou Tanke will be a controlled variable
interest entity subsidiary of the Company;
 
WHEREAS, the Exchange is being undertaken in connection with the offering (the
“Offering”) pursuant to a Securities Purchase Agreement (the “Purchase
Agreement”) between the Company and certain investors named in the Purchase
Agreement, which offering shall be a private placement by the Company of units
(the “Units”), with each Unit consisting of: (i) an eight percent (8%)
convertible note (each a “Note,” and, collectively, the “Notes”) of the Company
in the aggregate principal amount of $1.15, which Note shall be convertible into
shares of Common Stock at $1.15 per share (subject to adjustment as set forth in
the Note) and (ii) a common stock purchase warrant (collectively, the
“Warrants”) to purchase one (1) share of Common Stock at an exercise price of
$1.40 per share, in each case as further described in the Confidential Private
Placement Memorandum of the Company, dated January 5, 2011 (the “Memorandum”);
and



 
 
- 1 -

--------------------------------------------------------------------------------

 

WHEREAS, the closing of the Exchange is conditioned upon all of the conditions
of the Offering being met, and the Offering is conditioned upon the closing of
the Exchange.
 
NOW THEREFORE, on the basis of the foregoing stated premises and for and in
consideration of the mutual covenants and agreements hereinafter set forth and
the mutual benefits to the parties to be derived here from, and intending to be
legally bound hereby, it is hereby agreed as follows:
 
ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF CHINA FLYING
 
As an inducement to, and to obtain the reliance of the Company, except as set
forth in the Schedules of China Flying attached hereto (the “China Flying
Disclosure Schedules”) or in the Memorandum, China Flying hereby represents and
warrants to the Company as of the Closing Date (as defined below) as
follows.  As used herein, the term “knowledge of the Group” or similar language
refers to the actual knowledge of the executive officers of Guangzhou Tanke.
 
Section 1.01      Incorporation.  Each member of the Group is organized under
the laws of the jurisdiction set forth in Schedule 1.01 to the China Flying
Disclosure Schedules, is duly formed or organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has the
requisite power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
by each member of the Group to be conducted.  Each member of the Group is in
possession of all governmental or third party approvals necessary to own, lease
and operate the properties it purports to own, operate or lease, to carry on its
business as it is now being conducted, to consummate the transactions
contemplated by this Agreement.  No member of the Group is in violation of any
of the provisions of their respective charter or organization documents.  The
ownership records (which have been delivered to the Company) of each Group
member’s registered capital are true, complete and accurate records of such
ownership as of the date of such records and contain all transfers of such
registered capital since the time of their respective organization.  No member
of the Group is required to qualify to do business as a foreign corporation in
any other jurisdiction, except where the failure to so qualify would not have a
material adverse effect on: (i) the assets, liabilities, results of operations,
condition (financial or otherwise) or business of the Group taken as a whole; or
(ii) the ability of China Flying to perform its obligations hereunder, but, to
the extent applicable, shall exclude any circumstance, change or effect to the
extent resulting or arising from: (A) any change in general economic conditions
in the industries or markets in which the Group operates so long as the Group is
not disproportionately (in a material manner) affected by such changes; (x)
national or international political conditions, including any engagement in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack so long as the
Group is not disproportionately (in a material manner) affected by such changes;
(y) changes in United States generally accepted accounting principles, or the
interpretation thereof; or (z) the entry into or announcement of this Agreement,
actions contemplated by this Agreement, or the consummation of the transactions
contemplated hereby (a “Material Adverse Effect”).



 
- 2 -

--------------------------------------------------------------------------------

 

Section 1.02      Capitalization.   The authorized shares of China Flying
consists of 10,000 ordinary shares, par value HK$1.00 per share.  There are
10,000 China Flying ordinary shares currently issued and outstanding.  The
issued and outstanding shares of China Flying are validly issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person.
 
Section 1.03      Subsidiaries.  Except as set forth on Schedule 1.03 to the
China Flying Disclosure Schedules (which sets forth the corporate structure of
the Group), China Flying does not have any subsidiaries, and does not own,
beneficially or of record, any shares of any other entity.
 
Section 1.04      Financial Statements.
 
(a)           Included in the Memorandum are: (i) the audited balance sheets of
Guangzhou Tanke as of December 31, 2009 and 2008 and the related audited
statements of operations, stockholders’ equity and cash flows for the fiscal
years ended December 31, 2009 and 2008 together with the notes to such
statements and the opinion of Parker Randall CF (H.K.) CPA Limited, independent
certified public accountants, (ii) the unaudited financial statements of
Guangzhou Tanke for the quarter ended September 30, 2010 and (iii)  the
unaudited pro forma consolidated financial statements of the Company for the
nine months ended September 30, 2010 (collectively the “Financial Statements”).
 
(b)           The Financial Statements have been prepared in accordance with
generally accepted accounting principles of the United Sates consistently
applied throughout the periods involved.  The Guangzhou Tanke balance sheets
included as part of the Financial Statements are true and accurate and present
fairly as of their respective dates the financial condition of Guangzhou
Tanke.  As of the date of such balance sheets, except as and to the extent
reflected or reserved against therein, Guangzhou Tanke had no liabilities or
obligations (absolute or contingent) which should be reflected in the balance
sheets or the notes thereto prepared in accordance with generally accepted
accounting principles, and all assets reflected therein are properly reported
and present fairly the value of the assets of Guangzhou Tanke, in accordance
with generally accepted accounting principles.  The statements of operations,
stockholders’ equity and cash flows included as part of the Financial Statements
reflect fairly the information required to be set forth therein by generally
accepted accounting principles.


Section 1.05      Information.  The information concerning the Group set forth
in this Agreement and the China Flying Disclosure Schedules is complete and
accurate in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact required to make the statements
made, in light of the circumstances under which they were made, not misleading.

 
- 3 -

--------------------------------------------------------------------------------

 

 
Section 1.06      Options or Warrants.  Except as set forth in Schedule 1.06 to
the China Flying Disclosure Schedules, there are no existing options, warrants,
calls, or commitments of any character relating to the authorized and unissued
stock of any member of the Group.
 
Section 1.07      Absence of Certain Changes or Events.  Except as disclosed in
the Memorandum, the China Flying Disclosure Schedules or the Financial
Statements (with respect to subsequent events), since December 31, 2009:


(a)           There has not been any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of the
Group;
 
(b)           No member of the Group has: (i) amended its memorandum of
association or articles of association or other organizational documents; (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its shares; (iii) made any
material change in its method of management, operation or accounting, (iv)
entered into any other material transaction other than sales in the ordinary
course of its business; or (v) made any increase in or adoption of any profit
sharing, bonus, deferred compensation, insurance, pension, retirement, or other
employee benefit plan, payment, or arrangement made to, for, or with its
officers, directors, or employees; and
 
(c)           No member of the Group has: (i) granted or agreed to grant any
options, warrants or other rights for its stocks, bonds or other corporate
securities calling for the issuance thereof, (ii) borrowed or agreed to borrow
any funds or incurred, or become subject to, any material obligation or
liability (absolute or contingent) except as disclosed herein and except
liabilities incurred in the ordinary course of business; (iii) sold or
transferred, or agreed to sell or transfer, any of its assets, properties, or
rights or canceled, or agreed to cancel, any debts or claims; or (iv) issued,
delivered, or agreed to issue or deliver any stock, bonds or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock) except in connection with this Agreement and the transaction
contemplated hereby.
 
Section 1.08      Litigation and Proceedings.  Except as disclosed on Schedule
1.08 to the China Flying Disclosure Schedules, there are no actions, suits,
proceedings, or investigations pending or, to the knowledge of the Group after
reasonable investigation, threatened by or against the Group or affecting the
Group or their respective properties, at law or in equity, before any court or
other governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  No member of the Group has any knowledge of any
material default on its part with respect to any judgment, order, injunction,
decree, award, rule, or regulation of any court, arbitrator, or governmental
agency or instrumentality (including, without limitation, any national,
provincial or local authority of PRC) or of any circumstances which, after
reasonable investigation, would result in the discovery of such a default.
 

 
- 4 -

--------------------------------------------------------------------------------

 

       Section 1.09       Contracts.
 
(a)           All “material” contracts, agreements, franchises, license
agreements, debt instruments or other commitments to which any member of the
Group is a party or by which it or any of its assets, products, technology, or
properties are bound, other than those incurred in the ordinary course of
business, are set forth on Schedule 1.09 to the China Flying Disclosure
Schedules (the “Material Contracts”).  Such schedule contains any oral or
written: (i) contract for the employment of any officer or employee; (ii) profit
sharing, bonus, deferred compensation, stock option, severance pay, pension
benefit or retirement plan, (iii) agreement, contract, or indenture relating to
the borrowing of money, (iv) guaranty of any obligation; (v) collective
bargaining agreement; or (vi) agreement with any present or former officer or
director of members of the Group.
 
(b)           The Material Contracts are valid and enforceable by the applicable
members of the Group party thereto in all respects, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.
 
Section 1.10      No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of any Material
Contract a member of the Group is a party or to which any of their respective
assets, properties or operations are subject.
 
Section 1.11      Compliance With Laws and Regulations.  To the best of its
knowledge, each member of the Group has complied with all applicable statutes
and regulations of any federal, state, provincial, local or foreign (including
British Virgin Island and Hong Kong) or other governmental entity or agency
thereof, except to the extent that noncompliance would not have a Material
Adverse Effect.
 
Section 1.12      Approval of Agreement.  The Board of Directors of China Flying
has authorized the execution and delivery of this Agreement by China Flying and
has approved this Agreement and the transactions contemplated hereby.
 
Section 1.13      Valid Obligation.  This Agreement and all agreements and other
documents executed by China Flying in connection herewith constitute the valid
and binding obligation of China Flying, enforceable in accordance with its or
their terms, except as may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.







 
- 5 -

--------------------------------------------------------------------------------

 

ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY
 
As an inducement to, and to obtain the reliance of China Flying and Golden
Genesis, except as set forth in the Schedules of the Company attached hereto
(the “Company Schedules”), the Company hereby represents and warrants to China
Flying and Golden Genesis, as of the date hereof and as of the Closing Date, as
follows.  As used herein, the term “knowledge of the Company” or similar
language refers to the knowledge of Geoff Williams, Nancy Ah Chong and H.
Deworth Williams.
 
Section 2.01      Organization.  The Company is a corporation duly organized,
validly existing, and in good standing under the laws of Nevada and has the
corporate power and is duly authorized under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted.  Attached as Schedule 2.01 to
the Company Schedules are complete and correct copies of the certificate of
incorporation and bylaws of the Company as in effect on the date hereof.  The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of the
Company’s certificate of incorporation or bylaws.  the Company has taken all
action required by law, its certificate of incorporation, its bylaws, or
otherwise to authorize the execution and delivery of this Agreement, and the
Company has full power, authority, and legal right and has taken all action
required by law, its certificate of incorporation, bylaws, or otherwise to
consummate the transactions herein contemplated.


Section 2.02       Capitalization.
 
(a)           The Company’s authorized capitalization consists of (a) 50,000,000
shares of Common Stock, of which 3,397,787 shares are issued and outstanding
prior to the transactions described in the Memorandum, and (b) no shares of
preferred stock.  All issued and outstanding shares of Common Stock are legally
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person or entity.  As of the Closing Date, no
shares of Common Stock were reserved for issuance upon the exercise of
outstanding options or warrants to purchase the Common Stock or other
equity-linked securities of the Company (except with respect to the Notes and
the Warrants).  All outstanding Common Stock have been issued and granted in
compliance with: (i) all applicable securities laws and (in all material
respects) other applicable laws and regulations, and (ii) all requirements set
forth in any material contracts, agreements, franchises, license agreements,
debt instruments or other commitments to which the Company is a party or by
which it or any of its assets or properties are bound, all of which are set
forth on Schedule 2.02 to the Company Disclosure Schedules (the “Company
Material Contracts”).
 
(b)           There are no equity securities, partnership interests or similar
ownership interests of any class of any equity security of the Company, or any
securities exchangeable or convertible into or exercisable for such equity
securities, partnership interests or similar ownership interests, issued,
reserved for issuance or outstanding.   Except as contemplated by this Agreement
or as set forth in Schedule 2.02 to the Company Disclosure Schedules, there are
no subscriptions, options, warrants, equity securities, partnership  interests
or similar  ownership interests,  calls, rights (including preemptive rights), 
commitments  or agreements of any character to which the

 
- 6 -

--------------------------------------------------------------------------------

 
 

Company is a party or by which it is bound obligating the Company to issue,
deliver or sell, or cause to be issued, delivered or sold, or repurchase, redeem
or otherwise acquire, or cause the repurchase, redemption or acquisition of, any
shares of capital stock, partnership interests or similar ownership interests of
the Company or obligating the Company to grant, extend, accelerate the vesting
of or enter into any such subscription, option, warrant, equity security, call,
right, commitment or agreement.  There is no plan or arrangement to issue Common
Stock or preferred stock of the Company except as set forth in this Agreement
and in the Memorandum.
 
(c)           Except as contemplated by this Agreement or the Memorandum and
except as set forth in Schedule 2.02 to the Company Disclosure Schedules, there
are no registration rights, and there is no voting trust, proxy, rights plan,
anti-takeover plan or other agreement or understanding to which the Company is a
party or by which it is bound with respect to any equity security of any class
of the Company, and there are no agreements to which the Company is a party, or
which the Company has knowledge of, which conflict with this Agreement or the
transactions contemplated herein or otherwise prohibit the consummation of the
transactions contemplated hereunder.


Section 2.03       Subsidiaries and Predecessor Corporations.  The Company does
not have any predecessor corporation(s) or subsidiaries, and does not own,
beneficially or of record, any shares of any other entity.
 
Section 2.04       SEC Filings; Financial Statements. 
 
(a)           The Company has made available to Golden Genesis a correct and
complete copy, or there has been available on the EDGAR system maintained by the
U.S. Securities and Exchange Commission (the “SEC”), copies of each report,
registration statement and definitive proxy statement filed by the Company with
the SEC for the 30 months prior to the date of this Agreement (the “Company SEC
Reports”), which, to the Company’s knowledge, are all the forms, reports and
documents filed by the Company with the SEC for the 30 months prior to the date
of this Agreement.  As of their respective dates, to the Company’s knowledge,
the Company SEC Reports: (i) were prepared in accordance and complied in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as the case may be, and the rules and regulations
of the SEC thereunder applicable to such Company SEC Reports, and (ii) did not
at the time they were filed (and if amended or superseded by a filing prior to
the date of this Agreement then on the date of such filing and as so amended or
superseded) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
         b)           Each set of financial statements (including, in each case,
any related notes thereto) contained in the Company SEC Reports comply as to
form in all material respects with the published rules and regulations of the
SEC with respect thereto, were prepared in accordance with U.S. generally
accepted accounting principles, applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, do not contain footnotes as permitted by Form 10-Q
promulgated under the Exchange Act) and each fairly presents in all material
respects the financial position of the Company at the respective dates thereof
and the results of its operations and cash flows for the periods indicated,
except that the unaudited interim financial statements were or are subject to
normal adjustments which were not or are not expected to have a material adverse
effect on: (i) the assets, liabilities, results of operations, condition
(financial or otherwise) or business of the Company; or (ii) the ability of the
Company to perform its obligations hereunder, but, to the extent applicable,
shall exclude any circumstance, change or effect to the extent resulting or
arising from: (A) any change in general economic conditions in the industries or
markets in which the Company operates so long as the Company is not
disproportionately (in a material manner) affected by such changes; (x) national
or international political conditions, including any engagement in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack so long as the Company is not
disproportionately (in a material manner) affected by such changes; (y) changes
in United States generally accepted accounting principles, or the interpretation
thereof; or (z) the entry into or announcement of this Agreement, actions
contemplated by this Agreement, or the consummation of the transactions
contemplated hereby (a “Company Material Adverse Effect”).


 (c)           As of the date of all balance sheets included in the Company SEC
Reports, except as and to the extent reflected or reserved against therein, the
Company had no liabilities or obligations (absolute or contingent) which should
be reflected in the balance sheets or the notes thereto prepared in accordance
with U.S. generally accepted accounting principles, and all assets reflected
therein are properly reported and present fairly the value of the assets of the
Company, in accordance with U.S. generally accepted accounting principles.  All
statements of operations, stockholders’ equity and cash flows included in the
Company SEC Reports reflect fairly the information required to be set forth
therein by U.S. generally accepted accounting principles.
 
(d)           Since January 30, 2007, the Company has maintained a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(e)           The Company has no liabilities with respect to the payment of any
federal, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and payable.
 
(f)           The Company has timely filed all state, federal or local income
and/or franchise tax returns required to be filed by it from inception to the
date hereof.  Each of such

 
- 8 -

--------------------------------------------------------------------------------

 

income tax returns reflects the taxes due for the period covered thereby, except
for amounts which, in the aggregate, are immaterial.
 
(g)           The books and records, financial and otherwise, of the Company are
in all material aspects complete and correct and have been maintained in
accordance with good business and accounting practices.
 
Section 2.05       Exchange Act Compliance.   The Company is in compliance with,
and current in, all of the reporting, filing and other requirements under the
Exchange Act, the Common Stock is registered under Section 12(g) of the Exchange
Act, and the Company is in compliance with all of the requirements under, and
imposed by, Section 12(g) of the Exchange Act. All of the Company’s SEC reports
have been filed on a timely basis or have received a valid extension of such
time of filing and have filed any such Company’s SEC reports prior to the
expiration of any such extension.


Section 2.06       Information.  The information concerning the Company set
forth in this Agreement, the Company Schedules and the Company SEC Reports is
complete and accurate in all material respects and does not contain any untrue
statements of a material fact or omit to state a material fact required to make
the statements made, in light of the circumstances under which they were made,
not misleading.  In addition, the Company has fully disclosed in writing to
Golden Genesis (through this Agreement or the Company Schedules) all information
relating to matters involving the Company or its assets or its present or past
operations or activities which: (i) indicated or may indicate, in the aggregate,
the existence of a greater than $10,000 liability, (ii) have led or may lead to
a competitive disadvantage on the part of the Company or (iii) either alone or
in aggregation with other information covered by this Section, otherwise have
led or may lead to a Company Material Adverse Effect, including, but not limited
to, information relating to governmental, employee, environmental, litigation
and securities matters or proceedings and transactions with affiliates.
 
Section 2.07       Absence of Certain Changes or Events.  Since the date of the
most recent Company balance sheet included in the Company SEC Reports:
 
(a)           There has not been: (i) any material adverse change in the
business, operations, properties, assets or condition of the Company or (ii) any
damage, destruction or loss to the Company (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets
or condition the Company;
 
(b)           The Company has not: (i) amended its certificate of incorporation
or bylaws except as required by this Agreement; (ii) declared or made, or agreed
to declare or make any payment of dividends or distributions of any assets of
any kind whatsoever to stockholders or purchased or redeemed, or agreed to
purchase or redeem, any of its capital stock; (iii) waived any rights of value
which in the aggregate are outside of the ordinary course of business or
material considering the business of the Company; (iv) made any material change
in its method of management, operation, or accounting; (v) entered into any
transactions or agreements of any kind or nature; (vi) made any accrual or
arrangement for or payment of bonuses or special compensation of any kind or any
severance or termination pay to any present or former officer or employee; (vii)
increased the rate of compensation payable or to become payable by it to any of
its officers or directors or any of its salaried employees whose monthly
compensation exceed $5,000; or (viii) made any increase in any profit sharing,
bonus, deferred compensation, insurance, pension, retirement, or other employee
benefit plan, payment, or arrangement, made to, for or with its officers,
directors, or employees;
 

 
- 9 -

--------------------------------------------------------------------------------

 

(c)           The Company has not: (i) granted or agreed to grant any options,
warrants, or other rights for its stock, bonds, or other corporate securities
calling for the issuance thereof; (ii) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent); (iii) paid or agreed to pay any material obligations or
liabilities (absolute or contingent) other than current liabilities reflected in
or shown on the most recent Company balance sheet and current liabilities
incurred since that date in the ordinary course of business and professional and
other fees and expenses in connection with the preparation of this Agreement and
the consummation of the transaction contemplated hereby; (iv) sold or
transferred, or agreed to sell or transfer, any of its assets, properties, or
rights, or canceled, or agreed to cancel, any debts or claims; (v) made or
permitted any amendment or termination of any contract, agreement, or license to
which it is a party if such amendment or termination is material, considering
the business of the Company; or (vi) issued, delivered or agreed to issue or
deliver, any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock), except in
connection with this Agreement; and
 
(d)           To its knowledge, the Company has not become subject to any law or
regulation which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
the Group as described in the Memorandum.
 
Section 2.08       Litigation and Proceedings.  There are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Company after
reasonable investigation, threatened by or against the Company or any of its
past or present officers, directors or employees or affecting the Company or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind
except as disclosed in the Schedule 2.08 to the Company Schedules.  The Company
has no knowledge of any default on its part with respect to any judgment, order,
writ, injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality or any circumstance which after
reasonable investigation would result in the discovery of such default.
 
Section 2.09       Contracts.  Except for the Company Material Contracts:
 
(a)           The Company is not a party to, and its assets or properties are
not bound by, any contract, franchise, agreement, debt instrument or other
commitments whether such agreement is in writing or oral;
 
(b)           The Company is not a party to or bound by, and the properties of
the Company are not subject to any contract, agreement, other commitment or
instrument; any charter or other corporate restriction; or any judgment, order,
writ, injunction, decree, or award; and
 
 
- 10 -

--------------------------------------------------------------------------------

 

(c)           The Company is not a party to any oral or written: (i) contract
for the employment of any officer or employee; (ii) profit sharing, bonus,
deferred compensation, stock option, severance pay, pension benefit or
retirement plan, (iii) agreement, contract, or indenture relating to the
borrowing of money, (iv) guaranty of any obligation, (vi) collective bargaining
agreement; or (vii) agreement with any present or former officer or director of
the Company.
 
Section 2.10       No Conflict With Other Instruments.  The execution of this
Agreement and the Purchase Agreement and the consummation of the transactions
contemplated hereby and thereby will not result in the breach of any term or
provision of, constitute a default under, or terminate, accelerate or modify the
terms of, any Company Material Contracts or otherwise have a Company Material
Adverse Effect.
 
Section 2.11       Filings, Consents and Approvals.  The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other foreign, federal,
state, local or other governmental authority or other person or entity in
connection with the execution, delivery and performance by the Company of this
Agreement, the Purchase Agreement or any document or instrument contemplated
hereby or thereby, except as expressly contemplated herein or in the Purchase
Agreement.
 
Section 2.12       Compliance With Laws and Regulations.  To the best of its
knowledge, the Company has complied with all applicable statutes and regulations
of any federal, state, or other applicable governmental entity or agency
thereof.  This compliance includes, but is not limited to, the filing of all
reports to date with federal and state securities authorities.
 
Section 2.13       Approval of Agreements.  The Board of Directors and the
holders of at least a majority of the issued and outstanding voting stock of the
Company have duly authorized: (i) the execution and delivery of this Agreement
by the Company and the transactions contemplated hereby and (ii) the execution
and delivery of Purchase Agreement, the Notes, the Warrants and all documents
and instruments called for under the Purchase Agreement by the Company and the
transactions contemplated each of the aforesaid agreements and instruments.
 
Section 2.14       Material Transactions or Affiliations.  Except as disclosed
in the Company SEC Reports or on Schedule 2.14 to the Company Schedules, there
exists no contract, agreement or arrangement between the Company and any
predecessor and any person or entity who was at the time of such contract,
agreement or arrangement an officer, director, or person owning of record or
known by the Company to own beneficially, 5% or more of the issued and
outstanding Common Stock of the Company and which is to be performed in whole or
in part after the date hereof or was entered into since the inception of the
Company.  Neither any officer, director, nor 5% stockholders of the Company has,
or has had since inception of the Company, any known interest, direct or
indirect, in any such transaction with the Company which was material to the
business of the Company  The Company has no commitment, whether written or oral,
to lend any funds to, borrow any money from, or enter into any other transaction
with, any such affiliated person.



 
- 11 -

--------------------------------------------------------------------------------

 

Section 2.15       Bank Accounts; Power of Attorney.   Set forth on Schedule
2.15 to the Company Schedules is a true and complete list of: (a) all accounts
with banks, money market mutual funds or securities or other financial
institutions maintained by the Company within the past twelve (12) months, the
account numbers thereof, and all persons authorized to sign or act on behalf of
the Company, (b) all safe deposit boxes and other similar custodial arrangements
maintained by the Company within the past twelve (12) months, (c) the check
ledger for the last 12 months, and (d) the names of all persons holding powers
of attorney from the Company or who are otherwise authorized to act on behalf of
the Company with respect to any matter, other than its officers and directors,
and a summary of the terms of such powers or authorizations.
 
Section 2.16       Valid Obligation.  This Agreement and the Purchase Agreement
and all agreements and other documents executed by the Company in connection
herewith and therewith constitute the valid and binding obligation of the
Company, enforceable in accordance with its or their terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.
 
Section 2.17      Title to Property.  The Company does not own or lease any real
property or personal property.  There are no options or other contracts under
which the Company has a right or obligation to acquire or lease any interest in
real property or personal property.
 
Section 2.18                      Foreign Corrupt Practices Act.  None of the
Company, nor to the knowledge of the Company, any agent or other person acting
on behalf of the Company, has, directly or indirectly: (a) used any funds, or
will use any proceeds from the sale of the Units, for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by the Company (or made by any person acting on their behalf
of which the Company is aware) or any members of their respective management
which is in violation of any Legal Requirement, or (d) has violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder which was applicable to the
Company.
 
Section 2.19       Solvency.  the Company has not: (a) made a general assignment
for the benefit of creditors; (b) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by its creditors; (c) suffered
the appointment of a receiver to take possession of all, or substantially all,
of its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (e) admitted in writing its inability to pay
its debts as they come due; or (f) made an offer of settlement, extension or
composition to its creditors generally.

 
- 12 -

--------------------------------------------------------------------------------

 

        Section 2.20      OFAC.  None of the Company nor, to the knowledge of
the Company, any director, officer, agent, employee, affiliate or person acting
on behalf of the Company, is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company has not heretofore engaged in any
transaction to lend, contribute or otherwise make available it funds or the
funds of any joint venture partner or other person or entity towards any sales
or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country
sanctioned by OFAC or for the purpose of financing the activities of any person
or entity currently subject to any U.S. sanctions administered by OFAC.
 
Section 2.21       Intellectual Property.  The Company does not own, license or
otherwise have any right, title or interest in any intellectual property.
 
Section 2.22       Employees; Consultants, etc..  Except as disclosed in the
Company SEC Reports, the Company has no employees, officers, directors, agents
or consultants.  the Company maintains no employee benefit plans or programs of
any kind or nature.
 
Section 2.23       Insurance.  The Company does not hold or maintain, nor is the
Company obligated to hold or maintain, any insurance on behalf for itself or its
assets or for any officer, director, employee or stockholder of the Company.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF GOLDEN GENESIS
 
As an inducement to the Company, Golden Genesis hereby represents and warrants
to the Company as follows.


Section 3.01      China Flying Shares.  The China Flying Shares represent 100%
of the issued and outstanding capital stock of Golden Genesis.  Golden Genesis
is the record and beneficial owner, and has good title to, all of the China
Flying Shares.  Golden Genesis has the right and authority to sell and deliver
its China Flying Shares, free and clear of all liens, claims, charges,
encumbrances, pledges, mortgages, security interests, options, rights to
acquire, proxies, voting trusts or similar agreements, restrictions on transfer
or adverse claims of any nature whatsoever, except as disclosed in the
Memorandum.  Upon delivery of any certificate or certificates duly assigned,
representing the China Flying Shares as herein contemplated and/or upon
registering of the Company as the new owner of the China Flying Shares in the
share register of Golden Genesis, the Company will receive good title to the
China Flying Shares owned by Golden Genesis and China Flying shall become a 100%
owned subsidiary of the Company.
 
Section 3.02      Power and Authority. Golden Genesis has the legal power,
capacity and authority to execute and deliver this Agreement to consummate the
transactions contemplated by this Agreement, and to perform his, her or its
obligations under this Agreement.  This Agreement constitutes a legal, valid and
binding obligation of Golden Genesis, enforceable against Golden Genesis in
accordance with the terms hereof, except as may be

 
- 13 -

--------------------------------------------------------------------------------

 

limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought..


Section 3.03       No Conflicts.  The execution and delivery of this Agreement
by Golden Genesis and the performance by Golden Genesis of its obligations
hereunder in accordance with the terms hereof: (a) will not require the consent
of any third party or governmental entity under any laws; (b) will not violate
any laws applicable to Golden Genesis and (c) will not violate or breach any
contractual obligation to which Golden Genesis is a party.


Section 3.04       Purchase Entirely for Own Account.  The Exchange Shares (as
defined in Section 4.01 herein) proposed to be acquired by Golden Genesis
pursuant to the terms hereof will be acquired for investment for Golden Genesis’
own account, and not with a present view to the resale or distribution of any
part thereof.


Section 3.05       Acquisition of Exchange Shares for Investment.


(a)           Golden Genesis is acquiring the Exchange Shares for investment
purposes and for Golden Genesis’ own account, and not with a present view to the
resale or distribution of any part thereof, and Golden Genesis has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  
 
(b)           Golden Genesis represents and warrants that it: (i) can bear the
economic risk of his respective investments, and (ii) possesses such knowledge
and experience in financial and business matters that he is capable of
evaluating the merits and risks of the investment in the Company and its
securities.
 
(c)           Golden Genesis is not a “U.S. Person” as defined in Rule 902(k) of
Regulation S of the Securities Act (“Regulation S”) and understands that the
Exchange Shares are not registered under the Securities Act and that the
issuance thereof to Golden Genesis is intended to be exempt from registration
under the Securities Act pursuant to Regulation S.  Golden Genesis has no
intention of becoming a U.S. Person.  At the time of the origination of contact
concerning this Agreement and the date of the execution and delivery of this
Agreement, Golden Genesis was outside of the United States.
 
(d)           Golden Genesis acknowledges that neither the SEC, nor the
securities regulatory body of any state or other jurisdiction, has received,
considered or passed upon the accuracy or adequacy of the information and
representations made in this Agreement.
 
(e)           Golden Genesis understands that the Exchange Shares may not be
sold, transferred, or otherwise disposed of without registration under the
Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Exchange Shares or any available
exemption from registration under the Securities Act, the Exchange Shares may
have to be held indefinitely.
 

 
- 14 -

--------------------------------------------------------------------------------

 

ARTICLE IV
PLAN OF EXCHANGE
 
Section 4.01       The Exchange.
 
(a)           On the terms and subject to the conditions set forth in this
Agreement, on the Closing Date (as defined in Section 4.03), Golden Genesis
shall assign, transfer and deliver, free and clear of all liens, pledges,
encumbrances, charges, restrictions or known claims of any kind, nature, or
description, all of the China Flying Shares owned by Golden Genesis to the
Company, with the objective of such Exchange being the acquisition by the
Company of 100% of the issued and outstanding shares of capital stock of Golden
Genesis.
 
(b)           In consideration of the transfer of the China Flying Shares to the
Company by Golden Genesis, the Company shall issue to Golden Genesis an
aggregate of 10,758,000 newly issued shares of Common Stock (the “Exchange
Shares”), representing in the aggregate 82.17% of the issued and outstanding
shares of Common Stock prior to the consummation of the transaction contemplated
by the Purchase Agreement.
 
(c)           At the Closing Date, Golden Genesis shall, on surrender of its
certificate or certificates representing the China Flying Shares owned by Golden
Genesis to the Company or its registrar or transfer agent, be entitled to
receive the Exchange Shares.
 
Section 4.02      Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing,” and the date of the Closing, the “Closing Date”) shall
occur and shall be deemed to be effective immediately prior to the transactions
contemplated by the Purchase Agreement.  Such Closing shall take place at a
mutually agreeable time and place, and be conditioned upon all of the conditions
to closing set forth in the Purchase Agreement being met.
 
Section 4.03      Closing Events.  At the Closing, the Company, China Flying and
Golden Genesis shall execute, acknowledge, and deliver (or shall ensure to be
executed, acknowledged, and delivered), any and all certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.
 
Section 4.04      Termination.  This Agreement may be terminated by the parties
only in the event that the parties do not meet the conditions precedent set
forth in Articles VI and VII.  If this Agreement is terminated pursuant to this
section, this Agreement shall be of no further force or effect, and no
obligation, right or liability shall arise hereunder.
 
ARTICLE V
OTHER AGREEMENTS AND COVENANTS
 
Section 5.01      Legends.   Golden Genesis acknowledges and agrees that each
certificate representing the Exchange Shares shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:

 
- 15 -

--------------------------------------------------------------------------------

 

 
“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”
 
“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


Section 5.02       Delivery of Books and Records.  At the Closing, the Company
shall deliver to Golden Genesis or their representatives the originals of the
corporate minute books, books of account, contracts, records, and all other
books or documents of the Company which is now in the possession of the Company
or its representatives.
 
Section 5.03       Third Party Consents and Certificates.  The Company and
Golden Genesis agree to cooperate with each other in order to obtain any
required third party consents to this Agreement and the transactions herein
contemplated.
 
Section 5.04       Director and Officer.  Concurrently with the Closing: (i)
Geoff Williams, Nancy Ah Chong and any other officer, director or employee of
the Company shall tender their resignations, effective immediately, and (ii) the
Company shall appoint Guixiong Qiu as the Chief Executive Officer, President,
Secretary and Treasurer and sole director of the Company.
 
Section 5.05       Sales of Securities Under Rule 144, If Applicable.
 
(a)           The Company will use its best efforts to at all times satisfy the
current public information requirements of Rule 144 promulgated under the
Securities Act so that its shareholders can sell restricted securities that have
been held for the applicable restricted period as required by Rule 144 as it is
from time to time amended.
 
(b)           Upon being informed in writing by any person holding restricted
stock of the Company that such person intends to sell any shares under rule 144
promulgated under the Securities Act (including any rule adopted in substitution
or replacement thereof), the Company will certify in writing to such person that
it is compliance with Rule 144 current public information requirement to enable
such person to sell such person’s restricted stock under Rule 144, as may be
applicable under the circumstances.

 
- 16 -

--------------------------------------------------------------------------------

 

(c)                If any certificate representing any such restricted stock is
presented to the Company’s transfer agent for registration or transfer in
connection with any sales theretofore made under Rule 144, provided such
certificate is duly endorsed for transfer by the appropriate person(s) or
accompanied by a separate stock power duly executed by the appropriate person(s)
in each case with reasonable assurances that such endorsements are genuine and
effective, and is accompanied by a legal opinion that such transfer has complied
with the requirements of Rule 144, as the case may be, the Company will promptly
instruct its transfer agent to register such transfer and to issue one or more
new certificates representing such shares to the transferee and, if appropriate
under the provisions of Rule 144, as the case may be, free of any stop transfer
order or restrictive legend.
 
Section 5.06       Payment of Liabilities.  Recognizing the need to extinguish
all existing liabilities of the Company prior to the Exchange, Golden Genesis
has indicated they will not enter into this Agreement unless the Company has
arranged for the payment and discharge of all of the Company’s liabilities,
including all of the Company’s accounts payable and any outstanding legal fees
incurred prior to the Closing Date.  Accordingly, the Company has agreed to
arrange for the payment and discharge of all such liabilities.
 
Section 5.07       Assistance with Post-Closing SEC Reports and Inquiries  Upon
the reasonable request of Golden Genesis, after the Closing Date, the Company
shall cause Leonard Neilson, Esq., to use his reasonable best efforts to provide
such information available to him, including information, filings, reports,
financial statements or other circumstances of the Company occurring, reported
or filed prior to the Closing, as may be necessary or required by the Company
for the preparation of the reports that the Company is required to file after
Closing with the SEC to remain in compliance and current with its reporting
requirements under the Exchange Act.
 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY
 
The obligations of the Company under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:
 
Section 6.01       Accuracy of Representations and Performance of
Covenants.  The representations and warranties made by China Flying and Golden
Genesis in this Agreement were true when made and shall be true at the Closing
Date.  China Flying and Golden Genesis shall have performed or complied with all
covenants and conditions required by this Agreement to be performed or complied
with by them prior to or at the Closing.
 
Section 6.02      Officer’s Certificate.  The Company shall have been furnished
with a certificate dated the Closing Date and signed by a duly authorized
officer of China Flying to the effect that no litigation, proceeding,
investigation, or inquiry is pending, or to the knowledge of China Flying
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement, or, to the
extent not disclosed in the China Flying Schedules, which might result in any
material adverse change in any of the assets, properties, business, or
operations of the Group.

 
- 17 -

--------------------------------------------------------------------------------

 

 
Section 6.03       Good Standing.  The Company shall have received a certificate
of good standing from The Registrar of Companies of the Hong Kong SAR, dated as
of no less than fifteen (15) business days prior the Closing Date, certifying
that China Flying is in good standing as a company incorporated in Hong Kong.


Section 6.04      No Governmental Prohibition.  No order, statute, rule,
regulation, executive order, injunction, stay, decree, judgment or restraining
order shall have been enacted, entered, promulgated or enforced by any court or
governmental or regulatory authority or instrumentality which prohibits the
consummation of the transactions contemplated hereby.
 
Section 6.05      Consents.  All consents, approvals, waivers or amendments
pursuant to all contracts, licenses, permits, trademarks and other intangibles
in connection with the transactions contemplated herein, or for the continued
operation of China Flying and the Group after the Closing Date on the basis as
presently operated shall have been obtained.
 
ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF
CHINA FLYING AND GOLDEN GENESIS
 
The obligations of China Flying and the Golden Genesis under this Agreement are
subject to the satisfaction, at or before the Closing Date, of the following
conditions:
 
Section 7.01      Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by the Company in this Agreement were true
when made and shall be true as of the Closing Date with the same force and
effect as if such representations and warranties were made at and as of the
Closing Date.  Additionally, the Company shall have performed and complied with
all covenants and conditions required by this Agreement to be performed or
complied with by the Company.
 
Section 7.02      Closing Certificate.   Golden Genesis shall have been
furnished with certificates dated the Closing Date and signed by duly authorized
executive officers of the Company, to the effect that no litigation, proceeding,
investigation or inquiry is pending, or to the knowledge of the Company
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement or, to the
extent not disclosed in the Company Schedules, by or against the Company, which
might result in any material adverse change in any of the assets, properties or
operations of the Company.
 
Section 7.03      Officer’s Certificate.   China Flying shall have been
furnished with certificates dated the Closing Date and signed by duly authorized
executive officers of the Company, certifying that there are no existing
liabilities as of the Closing Date and that each representations and warranties
of the Company contained in this Agreement shall be true and correct on and as
of the Closing Date.
 
Section 7.04      Secretary’s Certificate. Golden Genesis shall have been
furnished with a certificate dated the Closing Date and signed by the secretary
of the Company, certifying to Golden Genesis the resolutions adopted by the
shareholders and Board of Directors of the Company approving, as applicable, the
transactions contemplated by this Agreement and the issuance of the Exchange
Shares, certifying the current versions of its certificates of incorporation and
bylaws or other organizational documents and certifying as to the signatures and
authority of persons signing this Agreement and related documents on its behalf.

 
- 18 -

--------------------------------------------------------------------------------

 



Section 7.05       Good Standing.  Golden Genesis shall have received a
certificate of good standing from the Secretary of State Nevada , dated as of a
date within ten days prior to the Closing Date, certifying that the Company is
in good standing as a corporation in the State of Nevada and has filed all tax
returns required to have been filed by it to date and has paid all taxes
reported as due thereon.
 
Section 7.06      No Governmental Prohibition.  No order, statute, rule,
regulation, executive order, injunction, stay, decree, judgment or restraining
order shall have been enacted, entered, promulgated or enforced by any court or
governmental or regulatory authority or instrumentality which prohibits the
consummation of the transactions contemplated hereby.
 
Section 7.07       Consents.  All consents, approvals, waivers or amendments
pursuant to all contracts, licenses, permits, trademarks and other intangibles
in connection with the transactions contemplated herein, or for the continued
operation of the Company after the Closing Date on the basis as presently
operated shall have been obtained.
 
Section 7.08       Reverse Stock Split.  The Common Stock shall be reduced
pursuant to a reverse stock split which shall be completed prior to the Closing
Date.
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.01      Brokers.  The parties agree that, except as described in the
Memorandum, there were no finders or brokers involved in bringing the parties
together or who were instrumental in the negotiation, execution or consummation
of this Agreement.  The Company and Golden Genesis each agree to indemnify the
other against any claim by any third person other than those described in the
Memorandum for any commission, brokerage, or finder’s fee arising from the
transactions contemplated hereby based on any alleged agreement or understanding
between the indemnifying party and such third person, whether express or implied
from the actions of the indemnifying party.
 
Section 8.02      Governing Law; Venue.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the County of
New York, New York.  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the County of
New York, New York for the adjudication of any dispute hereunder or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  EACH
PARTY HERETO (INCLUDING ITS AFFILIATES, AGENTS, OFFICERS, DIRECTORS AND
EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 
- 19 -

--------------------------------------------------------------------------------

 
 


Section 8.03      Notices.  All notices, requests, demands and other
communications provided in connection with this Agreement shall be in writing
and shall be deemed to have been duly given at the time when hand delivered,
delivered by express courier, or sent by facsimile (with receipt confirmed by
the sender’s transmitting device) in accordance with the contact information
provided below or such other contact information as the parties may have duly
provided by notice.
 
If to the Company:


Greyhound Commissary, Inc.
175 South Main Street, Suite 740
Salt Lake City, Utah 84111
Attention: Geoff Williams and Nancy Ah Chong
Fax Number: 801.595.0967


with a copy (which shall not constitute notice) to:


Leonard E. Neilson, P.C.
Attorney at Law
8160 South Highland Drive, Suite 104
Sandy, Utah 84093
Fax Number: 801.733.0808


If to China Flying or Golden Genesis, to:


China Flying Development Limited or Golden Genesis Limited
East Tower of Hus Hao Building
No. 519 Machang Road
Pearl River New City, Guangzhou
China
 
with a copy (which shall not constitute notice) to:


Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022
Attention: Evan L. Greebel, Esq.
     Howard S. Jacobs, Esq.
Fax Number:  212.940.8776
 

 
- 20 -

--------------------------------------------------------------------------------

 


Any such notice or communication shall be deemed to have been given: (i) upon
receipt, if personally delivered, (ii) on the day after dispatch, if sent by
overnight courier, (iii) upon dispatch, if transmitted by facsimile and receipt
is confirmed by printed receipt and (iv) three (3) days after mailing, if sent
by registered or certified mail.


Section 8.04       Confidentiality.  Each party hereto agrees with the other
that, unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except: (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement.  In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.
 
Section 8.05       Schedules; Knowledge.  Each party is presumed to have full
knowledge of all information set forth in the other party’s schedules delivered
pursuant to this Agreement.
 
Section 8.06      No Third Party Beneficiaries.  This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.
 
Section 8.07       Expenses.  Whether or not the Exchange is consummated, each
of the parties hereto will bear their own respective expenses, including legal,
accounting and professional fees, incurred in connection with the Exchange or
any of the other transactions contemplated hereby.
 
Section 8.08       Entire Agreement.  This Agreement represents the entire
agreement between the parties relating to the subject matter thereof and
supersedes all prior agreements, understandings and negotiations, written or
oral, with respect to such subject matter.

 
- 21 -

--------------------------------------------------------------------------------

 

 
Section 8.09      Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two years.


Section 8.10      Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
Section 8.01      Amendment or Waiver.  Every right and remedy provided herein
shall be cumulative with every other right and remedy, whether conferred herein,
at law, or in equity, and may be enforced concurrently herewith, and no waiver
by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  At any time prior to the Closing Date, this
Agreement may by amended by a writing signed by all parties hereto, with respect
to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance may be extended by a writing
signed by the party or parties for whose benefit the provision is intended.


Section 8.02      Best Efforts.  Subject to the terms and conditions herein
provided, each party shall use its best efforts to perform or fulfill all
conditions and obligations to be performed or fulfilled by it under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable.  Each party also agrees that it shall use its best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the transactions contemplated
herein, both prior to and following the Closing.




[Signature Page Follow]

 
- 22 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.
 
GREYHOUND COMMISSARY, INC.,
 
       
By:
     
Name: Geoff Williams
   
Title:   President
       
CHINA FLYING DEVELOPMENT  LIMITED
       
By:
 
   
Name: Wong Kwai Ho
   
Title:   CEO and President
       
GOLDEN GENESIS LIMITED
       
By:
 
   
Name: Guixiong Qiu
   
Title:   CEO and President
 





 


Signature page to Share Exchange Agreement
 
 
 
 


- 23 -
 

 